DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statement filed 22 October 2021 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler (US-2016/0307032).
	Regarding claim 1:  Butler discloses a method performed by at least one processor that implements at least one network (fig 1(104), fig 7, [0070]-[0073], and [0081] of Butler), the method comprising: obtaining a single source image (fig 2(202), fig 3, and [0018]-[0019] of Butler), a three-dimensional (3D) hand pose of a first hand in the single source image (figs 3-4, [0048]-[0052], and [0054] of Butler), and a 3D target hand pose (fig 5, [0046]-[0047], and [0053] of Butler); and generating an image of a second hand, that has an appearance of the first hand and a pose of the 3D target hand pose, based on the single source image, the 3D hand pose, and the 3D target hand pose (figs 2-4, and [0026]-[0035] of Butler – first IR hand generated from IR imaging; second hand generated from trained machine-learning algorithm using the IR hand and associated data).
	Regarding claim 11:  Butler discloses a system (fig 1(104, fig 7, [0012], and [0070] of Butler) comprising: at least one processor, and memory comprising computer code (fig 1(104), fig 7(702,704), and [0071]-[0078] of Butler), the computer code comprising network code configured to cause the at least one processor to implement at least one network ([0070]-[0073], and [0081] of Butler) that is configured to obtain a single source image (fig 2(202), fig 3, and [0018]-[0019] of Butler), a three-dimensional (3D) hand pose of a first hand in the single source image (figs 3-4, [0048]-[0052], and [0054] of Butler), and a 3D target hand pose (fig 5, [0046]-[0047], and [0053] of Butler), wherein the network code comprises image generating code that is configured to cause the at least one processor to generate an image of a second hand, that has an appearance of the first hand and a pose of the 3D target hand pose, based on the single source image, the 3D hand pose, and the 3D target hand pose (figs 2-4, and [0026]-[0035] of Butler – first IR hand generated from IR imaging; second hand generated from trained machine-learning algorithm using the IR hand and associated data).
	Regarding claim 20:  Butler discloses a non-transitory computer-readable medium storing computer code that is configured to, when executed by at least one processor, cause the at least one processor to (fig 1(104), fig 7(702,704), and [0071]-[0078] of Butler): implement at least one network ([0070]-[0073], and [0081] of Butler) that is configured to obtain a single source image (fig 2(202), fig 3, and [0018]-[0019] of Butler), a three-dimensional (3D) hand pose of a first hand in the single source image (figs 3-4, [0048]-[0052], and [0054] of Butler), and a 3D target hand pose (fig 5, [0046]-[0047], and [0053] of Butler); and generate an image of a second hand, that has an appearance of the first hand and a pose of the 3D target hand pose, based on the single source image, the 3D hand pose, and the 3D target hand pose (figs 2-4, and [0026]-[0035] of Butler – first IR hand generated from IR imaging; second hand generated from trained machine-learning algorithm using the IR hand and associated data).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 2-6, 9, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Butler (US-2016/0307032) in view of Oberweger (M. Oberweger, P. Wohlhart and V. Lepetit, “Generalized Feedback Loop for Joint Hand-Object Pose Estimation,” in IEEE Transactions on Pattern Analysis and Machine Intelligence, vol. 42, no. 8, pp. 1898-1912, 1 Aug. 2020, doi: 10.1109/TPAMI.2019.2907951).
	Regarding claim 2:  Butler discloses the method of claim 1 (as rejected above), further comprising: obtaining a contour map of the 3D hand pose (fig 3(312,314,316), [0020], [0026], and [0032] of Butler – identified boundary and skin pixels); and obtaining a first depth map of the 3D hand pose (fig 4 and [0032] of Butler).
	Butler does not disclose obtaining a second contour map of the 3D target hand pose; and obtaining a second depth map of the 3D target hand pose, wherein the generating comprises generating the image of the second hand based on the single source image, the first contour map, the second contour map, the first depth map, and the second depth map.
	Oberweger discloses obtaining a second contour map of the 3D target hand pose (fig 9 (‘Hand Synth’), fig 11, and Section 5.4, paragraph 3 of Oberweger – multiple contour maps for multiple hand poses of the 3D target hand pose); and obtaining a second depth map of the 3D target hand pose (fig 11, Section 3.1, and Section 5.2 of Oberweger – multiple depth images for the 3D target hand pose), wherein the generating comprises generating the image of the second hand based on the single source image, the first contour map, the second contour map, the first depth map, and the second depth map (fig 9, fig 11, Section 4, Sections 4.1-4.2, and Section 5.4 of Oberweger – two hand images generated based on the input image, the contour map generated for each, and the depth data for each).
	Butler and Oberweger are analogous art because they are from the same field of endeavor, namely hand pose determination and hand modeling in 3D image data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to obtain a second contour map of the 3D target hand pose; and obtain a second depth map of the 3D target hand pose, wherein the generating comprises generating the image of the second hand based on the single source image, the first contour map, the second contour map, the first depth map, and the second depth map, as taught by Oberweger.  The motivation for doing so would have been to allow for multiple hand poses and models based on the input, thereby expanding the overall functionality and versatility of the system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butler according to the relied-upon teachings of Oberweger to obtain the invention as specified in claim 2.
	Regarding claim 3:  Butler in view of Oberweger discloses the method of claim 2 (as rejected above), further comprising: modality encoding the single source image, the first contour map, the second contour map, the first depth map, and the second depth map, such as to obtain an image modality of the single source image, a contour map modality, and a depth map modality (Section 2.2, paragraphs 1-3 of Oberweger – image modality of the source image, edges (contour map), and depth values), wherein the generating comprises generating the image of the second hand based on the image modality of the single source image, the contour map modality, and the depth map modality (Sections 2.2-2.3 of Oberweger – above-noted modalities used to generate multiple hand images).  Butler and Oberweger are combined for the reasons set forth in the rejection of claim 2.
	Regarding claim 4:  Butler in view of Oberweger discloses the method of claim 3 (as rejected above), further comprising: progressively updating the image modality of the single source image, the contour map modality, and the depth map modality a plurality of times such as to obtain an updated image modality, an updated contour map modality, and an updated depth map modality, wherein the generating comprises generating the image of the second hand based on the updated image modality (Section 2.3 of Oberweger – iterative feedback to develop multiple updated versions of the hand pose, along with the associated information).  Butler and Oberweger are combined for the reasons set forth in the rejection of claim 2.
	Regarding claim 5:  Butler in view of Oberweger discloses the method of claim 4 (as rejected above), wherein the generating comprises generating the image of the second hand by image modality decoding the updated image modality (fig 9, Section 2.3, and Section 4.5 of Oberweger – image modality updated through training feedback, generating second hand image).  Butler and Oberweger are combined for the reasons set forth in the rejection of claim 2.
	Regarding claim 6:  Butler in view of Oberweger discloses the method of claim 4 (as rejected above), wherein the image modality of the single source image, the contour map modality, and the depth map modality are progressively updated by a plurality of convolutional blocks of the at least one network that are arranged in series (fig 4, fig 7, fig 9, Section 3.5, and Section 4 of Oberweger – image modalities progressively updated through iteratively training the convolutional neural network).  Butler and Oberweger are combined for the reasons set forth in the rejection of claim 2.
	Regarding claim 9:  Butler discloses the method of claim 1 (as rejected above).  Butler does not disclose training the at least one network to generate images of hands by inputting, into the at least one network, pairs of images that each include a target hand image and a source hand image, wherein the pairs are inputted in order from one of the pairs that has a smallest 3D pose distance, between images of the one of the pairs, to another one of the pairs that has a largest 3D pose distance, between images of the another one of the pairs.
	Oberweger discloses training the at least one network to generate images of hands by inputting, into the at least one network, pairs of images that each include a target hand image and a source hand image (fig 9 and Section 4 of Oberweger – input image and input synth (target hand image) are input into the network), wherein the pairs are inputted in order from one of the pairs that has a smallest 3D pose distance, between images of the one of the pairs, to another one of the pairs that has a largest 3D pose distance, between images of the another one of the pairs (fig 9 and Sections 4.2-4.5 of Oberweger – input in order of image pair with closed grip on object (smallest 3D pose distance) and image pair with open grip (largest 3D pose distance)).
	Butler and Oberweger are analogous art because they are from the same field of endeavor, namely hand pose determination and hand modeling in 3D image data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to train the at least one network to generate images of hands by inputting, into the at least one network, pairs of images that each include a target hand image and a source hand image, wherein the pairs are inputted in order from one of the pairs that has a smallest 3D pose distance, between images of the one of the pairs, to another one of the pairs that has a largest 3D pose distance, between images of the another one of the pairs, as taught by Oberweger.  The motivation for doing so would have been to allow for multiple hand poses and models based on the input, thereby expanding the overall functionality and versatility of the system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butler according to the relied-upon teachings of Oberweger to obtain the invention as specified in claim 9.
	Regarding claim 12:  Butler discloses the system of claim 11 (as rejected above), wherein the network code further comprises 3D pose embedding code configured to cause the at least one processor to: obtain a first contour map of the 3D hand pose (fig 3(312,314,316), [0020], [0026], and [0032] of Butler – identified boundary and skin pixels); and obtain a first depth map of the 3D hand pose (fig 4 and [0032] of Butler).
	Butler does not disclose obtaining a second contour map of the 3D target hand pose; and obtaining a second depth map of the 3D target hand pose, and the image generating code is configured to cause the at least one processor to generate the image of the second hand based on the single source image, the first contour map, the second contour map, the first depth map, and the second depth map.
	Oberweger discloses obtaining a second contour map of the 3D target hand pose (fig 9 (‘Hand Synth’), fig 11, and Section 5.4, paragraph 3 of Oberweger – multiple contour maps for multiple hand poses of the 3D target hand pose); and obtaining a second depth map of the 3D target hand pose (fig 11, Section 3.1, and Section 5.2 of Oberweger – multiple depth images for the 3D target hand pose), and the image generating code is configured to cause the at least one processor to generate the image of the second hand based on the single source image, the first contour map, the second contour map, the first depth map, and the second depth map (fig 9, fig 11, Section 4, Sections 4.1-4.2, and Section 5.4 of Oberweger – two hand images generated based on the input image, the contour map generated for each, and the depth data for each).
	Butler and Oberweger are analogous art because they are from the same field of endeavor, namely hand pose determination and hand modeling in 3D image data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to obtain a second contour map of the 3D target hand pose; and obtain a second depth map of the 3D target hand pose, wherein the generating comprises generating the image of the second hand based on the single source image, the first contour map, the second contour map, the first depth map, and the second depth map, as taught by Oberweger.  The motivation for doing so would have been to allow for multiple hand poses and models based on the input, thereby expanding the overall functionality and versatility of the system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butler according to the relied-upon teachings of Oberweger to obtain the invention as specified in claim 12.
	Regarding claim 13:  Butler in view of Oberweger discloses the system of claim 12 (as rejected above), wherein the network code further comprises modality encoding code configured to cause the at least one processor to modality encode the single source image, the first contour map, the second contour map, the first depth map, and the second depth map, such as to obtain an image modality of the single source image, a contour map modality, and a depth map modality (Section 2.2, paragraphs 1-3 of Oberweger – image modality of the source image, edges (contour map), and depth values), and the image generating code is configured to cause the at least one processor to generate the image of the second hand based on the image modality of the single source image, the contour map modality, and the depth map modality (Sections 2.2-2.3 of Oberweger – above-noted modalities used to generate multiple hand images).  Butler and Oberweger are combined for the reasons set forth in the rejection of claim 12.
	Regarding claim 14:  Butler in view of Oberweger discloses the system of claim 13 (as rejected above), wherein the network code further comprises progressive transfer code configured to cause the at least one processor to progressively update the image modality of the single source image, the contour map modality, and the depth map modality a plurality of times such as to obtain an updated image modality, an updated contour map modality, and an updated depth map modality, and the image generating code is configured to cause the at least one processor to generate the image of the second hand based on the updated image modality (Section 2.3 of Oberweger – iterative feedback to develop multiple updated versions of the hand pose, along with the associated information).  Butler and Oberweger are combined for the reasons set forth in the rejection of claim 12.
	Regarding claim 15:  Butler in view of Oberweger discloses the system of claim 14 (as rejected above), wherein the image generating code is configured to cause the at least one processor to generate the image of the second hand by image modality decoding the updated image modality (fig 9, Section 2.3, and Section 4.5 of Oberweger – image modality updated through training feedback, generating second hand image).  Butler and Oberweger are combined for the reasons set forth in the rejection of claim 12.
	Regarding claim 16:  Butler in view of Oberweger discloses the system of claim 14 (as rejected above), wherein the progressive transfer code is configured the at least one processor to implement a plurality of convolutional blocks, of the at least one network, that are arranged in series and configured progressively update the image modality of the single source image, the contour map modality, and the depth map modality (fig 4, fig 7, fig 9, Section 3.5, and Section 4 of Oberweger – image modalities progressively updated through iteratively training the convolutional neural network).  Butler and Oberweger are combined for the reasons set forth in the rejection of claim 12.
	Regarding claim 18:  Butler discloses the system of claim 11 (as rejected above).  Butler does not disclose wherein the computer code further comprises training code that is configured to cause the at least one processor to train the at least one network to generate images of hands by inputting, into the at least one network, pairs of images that each include a target hand image and a source hand image, wherein the pairs are inputted in order from one of the pairs that has a smallest 3D pose distance, between images of the one of the pairs, to another one of the pairs that has a largest 3D pose distance, between images of the another one of the pairs.
	Oberweger discloses wherein the computer code further comprises training code that is configured to cause the at least one processor to train the at least one network to generate images of hands by inputting, into the at least one network, pairs of images that each include a target hand image and a source hand image (fig 9 and Section 4 of Oberweger – input image and input synth (target hand image) are input into the network), wherein the pairs are inputted in order from one of the pairs that has a smallest 3D pose distance, between images of the one of the pairs, to another one of the pairs that has a largest 3D pose distance, between images of the another one of the pairs (fig 9 and Sections 4.2-4.5 of Oberweger – input in order of image pair with closed grip on object (smallest 3D pose distance) and image pair with open grip (largest 3D pose distance)).
	Butler and Oberweger are analogous art because they are from the same field of endeavor, namely hand pose determination and hand modeling in 3D image data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to train the at least one network to generate images of hands by inputting, into the at least one network, pairs of images that each include a target hand image and a source hand image, wherein the pairs are inputted in order from one of the pairs that has a smallest 3D pose distance, between images of the one of the pairs, to another one of the pairs that has a largest 3D pose distance, between images of the another one of the pairs, as taught by Oberweger.  The motivation for doing so would have been to allow for multiple hand poses and models based on the input, thereby expanding the overall functionality and versatility of the system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butler according to the relied-upon teachings of Oberweger to obtain the invention as specified in claim 18.

Allowable Subject Matter
8.	Claims 7, 8, 10, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Mazurenko (US-2015/0278589), Published 1 October 2015.
B.	Chen (L. Chen, S.-Y. Lin, Y. Xie, Y.-Y. Lin, W. Fan and X. Xie, “DGGAN: Depth-image Guided Generative Adversarial Networks for Disentangling RGB and Depth Images in 3D Hand Pose Estimation,” 2020 IEEE Winter Conference on Applications of Computer Vision (WACV), 2020, pp. 400-408, doi: 10.1109/WACV45572.2020.9093380).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616